—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 27, 1993, convicting him of conspiracy in the second degree, upon a plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having pleaded guilty, the defendant thereby forfeited his right to challenge the sufficiency of the evidence supporting the indictment (see, People v Dunbar, 53 NY2d 868).
The defendant’s contention that the plea allocution was factually deficient is unpreserved for appellate review since the defendant failed to move to withdraw his plea or to vacate the judgment of conviction (see, People v Lopez, 71 NY2d 662, 665).
The defendant received less than the maximum sentence which, upon his plea of guilty, the court warned him it might impose. Thus, the defendant cannot now, under the circumstances of this case, complain that his sentence is excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.